DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Instant Office Action
	As will be explained in the following sections, claims 5-10 and 12-22 are allowed. However, the specification remains objected to for failure to provide antecedent basis for the limitations of claim 7. Therefore, the instant Office action is final and not a Quayle action. Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. In the Examiner’s estimation, however, the standing objection to the specification is not a formal matter.

Response to Amendment
1.	The response, filed 3/15/2021, has been entered and made of record. Claims 5-10 and 12-22 are pending in the application.

2.	Applicant’s amendment to claims 6,7,10, and 11 has overcome the Examiner’s objection to those claims.


Response to Arguments
1.	Applicant’s arguments regarding the objection to the specification in the previous Office action in regard to amended claim 10 have been considered and are persuasive. Specifically, Applicant cites para. [0046] as providing requisite support for the limitations of amended claim 10. The Examiner agrees; therefore, the objection to the specification is no longer applicable to the limitations of amended claim 10. Additionally, Applicant has obviated the applicability of the objection to the specification to claim 11 due to its cancellation.

2.	Applicant’s arguments regarding the objection to the specification in the previous Office action in regard to claim 7 have been considered but are not persuasive. Specifically, Applicant cites paras. [0058]-[0061], [0063], [0064], and [0074] of the specification as providing the requisite support for the limitations of claim 7. The Examiner disagrees. Indeed, these paragraphs provide support for setting the off-axis position corresponding to the extent of blur, a distance from the optical axis, and a distance between the blur correction device and the subject. However, they do not support using them in combination with the input position in the image sensor used for an in-focus detection of the subject, which is recited in claim 1. That is, the set bases for the off-axis position of claim 7 appear to be separate embodiments for the input position. To provide adequate support for claim 7, the specification could disclose that the bases of claim 7 and the in-focus detection position correspond to the same position in the image sensor used to calculate the off-axis correction quantity. As currently drafted, the specification does not state that the off-axis positions of claim 7 are located in the image sensor at a position used for in-focus detection. Furthermore, the limitations of the dependent claims that are supported by the specification are those that correspond to the in-focus detection position or 
	In the Examiner’s view, the scope of claim 5 is significantly limited by its inclusion of inputting a position in the image sensor used for in-focus detection. Cancellation of claim 7 will fully overcome the objection to the specification and place the application in condition for allowance. The Examiner alternatively suggests amending claim 5 to state that the position input with the blur quantity is a general position in the image sensor, not necessarily a position that corresponds to the in-focus detection area. Then, the Examiner submits the claim 7 will be supported. However, note that amending claim 5 in the manner suggested by the Examiner will require additional search. 

Specification
The specification stands objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of claim 7 are not supported by the specification as detailed above in the Response to Arguments section.

Allowable Subject Matter
Claims 5-10 and 12-22 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 5, the Examiner reiterates the reasons for allowance detailed in the previous Office action. Claim 22 recites the allowable limitations of claim 5 in slightly different form. Claims 6-10 and 12-21 are allowed because they depend on claim 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Ito et al. (US # 9,729,777), a patent commonly-owned with Kunugi et al., discloses a similar defocus amount adjustment process using an image height position of a focal detection area, focal length, and an image blur shift amount.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/25/2021